Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 1 of 41 PageID #: 247




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

BTL INDUSTRIES, INC.,

            Plaintiff,

      v.

ALLERGAN PLC, ALLERGAN USA,
INC., ALLERGAN, INC., and
ZELTIQ AESTHETICS, INC.,

            Defendants.
                                           C.A. No. 1:20-cv-00239-CFC
ZELTIQ AESTHETICS, INC.,

            Counterclaim-Plaintiff,

      v.

BTL INDUSTRIES, INC.,

            Counterclaim-Defendant.

          DEFENDANT ZELTIQ AESTHETICS, INC.’S
   COUNTERCLAIMS, ANSWER AND AFFIRMATIVE DEFENSES TO
                PLAINTIFF’S COMPLAINT

      Defendant Zeltiq Aesthetics, Inc. (“Zeltiq”), by and through its undersigned

counsel, hereby answers the Complaint (the “Complaint”) filed by Plaintiff BTL

Industries, Inc. (“BTL”), and counterclaims against BTL as follows.
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 2 of 41 PageID #: 248




                        PRELIMINARY STATEMENT

      This lawsuit is a baseless attempt by BTL to stifle fair competition in the

medical aesthetics market. Zeltiq is a longtime market leader, having launched its

CoolSculpting fat reduction product in 2010. Zeltiq has built strong relationships

over the years with dermatologists, plastic surgeons and other aesthetics healthcare

professionals (together, “HCPs”). In June 2019, Zeltiq announced its CoolTone

magnetic stimulation system.      CoolTone is cleared by the Food and Drug

Administration (“FDA”) for strengthening, toning and firming muscles in the

abdomen, buttocks and thighs. A large number of HCPs, building on their trust in

CoolSculpting and their longstanding relationship with Zeltiq, have embraced

CoolTone as an exciting and affordable alternative to BTL’s Emsculpt system.

Patient satisfaction with CoolTone has likewise been high. BTL now resorts to

this litigation, and an equally baseless patent lawsuit, to try to disrupt CoolTone’s

fairly earned market success.

      Zeltiq’s advertising for CoolTone has been entirely fair, accurate and well-

supported.   In advertising to HCPs, Zeltiq has featured some of CoolTone’s

technical specifications – including the true assertion, supported by third-party and

in-house testing, that “CoolTone has 50% more magnetic intensity than the leading

competitor, measured in tesla (T) at the point of patient contact.” Zeltiq has paired

that assertion with the clear disclaimer that the “clinical significance of [magnetic
                                          2
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 3 of 41 PageID #: 249




intensity] data has not been established.” In advertising to prospective patients,

Zeltiq has made different claims – none of which BTL challenges in this lawsuit,

and none of which cite to magnetic intensity or similar technical specifications of

CoolTone.

      The real cause for concern in the aesthetics market is BTL’s own advertising

for Emsculpt, which is riddled with falsehoods.       BTL distorts, misstates and

overstates what Emsculpt is approved to do and what it can do, and it falsely and

knowingly disparages Zeltiq and its CoolSculpting and CoolTone products. In

particular, BTL promotes mere technical specifications of Emsculpt as causing

performance benefits – ironically, doing itself exactly what it incorrectly accuses

Zeltiq of doing. BTL exaggerates and distorts the capacity of Emsculpt to reduce

fat, a usage for which Emsculpt is not cleared or approved by the FDA. BTL also

makes a wide range of egregiously false claims of health and athletic performance

benefits for Emsculpt – promising patients everything from faster marathon times

to better golf scores. Zeltiq hereby counterclaims against BTL, in order to protect

itself, HCPs and patients from the consequences of BTL’s false advertising.

                              COUNTERCLAIMS

      1.     Pursuant to Rule 13 of the Federal Rules of Civil Procedure,

Defendant Zeltiq Aesthetics, Inc. (“Counterclaimant” or “Zeltiq”) hereby demands

a jury trial and asserts against Plaintiff BTL Industries, Inc. (“Counter-defendant”
                                           3
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 4 of 41 PageID #: 250




or “BTL”) the following counterclaims for false advertising in violation of the

Lanham Act (15 U.S.C. § 1125(a)(1)(B)) and Delaware’s Deceptive Trade

Practices Act (6 Del. C. § 2532) (“DTPA”).

                                 THE PARTIES

      2.    Counterclaimant Zeltiq is a corporation organized and existing under

the laws of Delaware with its principal place of business at 2525 Dupont Dr.,

Irvine, California 92612.

      3.    Upon information and belief, Counter-defendant BTL Industries, Inc.

is a privately held corporation organized and existing under the laws of Delaware

with a principal place of business at 362 Elm Street, Marlborough, Massachusetts

01752.

                            JURISDICTION AND VENUE

      4.    This Court has subject matter jurisdiction over Zeltiq’s Counterclaims

in accordance with 28 U.S.C. §§ 1338 and 1331, and 15 U.S.C. § 1121.

      5.    This Court has jurisdiction over Zeltiq’s State law claim pursuant to

28 U.S.C. § 1367.

      6.    This Court has personal jurisdiction over BTL because BTL has

submitted itself to this Court’s jurisdiction for purposes of this action concerning

false advertising claims with respect to Zeltiq. In addition, on information and

belief, BTL (i) conducts business and specifically sells its Emsculpt product in
                                      4
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 5 of 41 PageID #: 251




Delaware and within this district, (ii) has engaged in acts or omissions within

Delaware causing injury, (iii) has engaged in acts or omissions outside of Delaware

causing injury within Delaware and (iv) has otherwise made or established contacts

within this State sufficient to permit the exercise of personal jurisdiction.

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as a

substantial part of the events giving rise to the Counterclaims alleged herein

occurred in this judicial district.

                                      BACKGROUND

       8.      BTL’s advertising for Emsculpt persistently misstates what Emsculpt

can do or is approved to do. BTL falsely advertises a wide range of tangible,

specific purported benefits that are not supported by Emsculpt’s FDA clearances,

by published studies or by anything else:

             BTL falsely and explicitly claims that alleged technical specifications
              of Emsculpt – such as its purported “higher output” and “more
              energy” – will deliver “better and faster results.” That is exactly what
              BTL incorrectly accuses Zeltiq of doing – a classic case of the pot
              calling the kettle black.

             BTL’s approach is the opposite of Zeltiq’s careful and lawful
              advertising. By policy, Zeltiq directs its advertising of technical
              specifications only to healthcare professionals; avoids linking
              technical specifications to efficacy benefits; and states in a clear
              disclaimer that the clinical significance of CoolTone’s greater
              magnetic intensity has not been established. BTL respects no such
              limitations: It falsely touts the technical specifications of Emsculpt, to


                                            5
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 6 of 41 PageID #: 252




               doctors and patients alike, explicitly equating those specifications
               with unsupportable efficacy claims and without any disclaimer.

             BTL routinely promotes Emsculpt for fat reduction – a benefit for
              which it is not FDA-approved and for which there is no reliable
              published clinical support.

             BTL claims Emsculpt will improve athletic performance and physical
              health in numerous specific ways, even asserting that Emsculpt will
              lead to improved race times for marathoners and lower scores for
              golfers. None of these benefits is legitimate or supported by any
              published study. None has been recognized by the FDA in its
              clearances of Emsculpt.

      9.       These claims by BTL deceive doctors and patients, injure Zeltiq and

egregiously violate the laws against false advertising. Zeltiq asks the Court to stop

BTL in order to ensure that doctors and patients are protected against future false

advertising of BTL, and to ensure that Zeltiq is compensated for the damages

BTL’s false and misleading claims have caused.

CoolSculpting And CoolTone: Enormous Innovation, Enormous Success

      10.     Zeltiq’s leadership in the medical aesthetics space dates back to its

founding in 2005.       Scientists working with Zeltiq created a path-breaking

controlled-cooling fat reducing treatment, known by the scientific name of

cryolipolysis, which Zeltiq commercialized under the name CoolSculpting.

      11.      In the CoolSculpting process, a healthcare professional uses an

applicator connected to the CoolSculpting machine.           When the applicator is

applied to target areas of the body, it cools the fat cells below the skin, causing the
                                           6
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 7 of 41 PageID #: 253




fat cells to freeze and die. The result is a natural, controlled elimination of the fat

cells without affecting surrounding tissue. With CoolSculpting, patients have seen

an improved body shape through a few brief office procedures, without anesthesia

or pain. After each procedure, the patient is free to immediately resume normal

activities.

       12.    CoolSculpting was initially cleared by the FDA in 2010 for the

reduction of fat on the sides of the body.        Over time, FDA clearances have

expanded to include the treatment of visible fat bulges under the chin and jawline

areas, as well as fat on the thigh, fat on the abdomen, bra fat, back fat, fat

underneath the buttocks and fat on the upper arm.

       13.    CoolSculpting has achieved enormous success. Doctors and patients

have embraced it in the United States and around the world.                  To date,

CoolSculpting has been cleared or approved for use in more than 80 countries and

has more than eight million treatments worldwide. CoolSculpting has more FDA-

cleared areas than any other nonsurgical fat reduction devices and, with eight

uniquely sized contours across five innovative applicators, CoolTone allows for

customized treatment to the areas that bother patients the most. CoolSculpting is

the treatment doctors use most for nonsurgical fat reduction.                 Through




                                          7
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 8 of 41 PageID #: 254




CoolSculpting, Zeltiq built strong relationships with approximately 4,200 U.S.

doctors’ offices and medical spas that have purchased the device.

      14.   Zeltiq successfully launched its magnetic muscle stimulation

(“MMS”) product, CoolTone, in June of 2019. Commercially, CoolTone is a line

extension of CoolSculpting – marketed to the same universe of HCPs and to

patients who, like CoolSculpting patients, have an interest in achieving improved

body appearance through non-invasive procedures.         Scientifically, CoolTone

employs a distinct device and procedure. CoolTone includes two applicators that

deliver strong magnetic pulses to selected muscle areas, causing involuntary

muscle contractions that strengthen, firm and tone the muscles. CoolTone’s MMS

technology is FDA-cleared for treatment of the abdomen, buttocks and thighs.

      15.   HCPs who already used CoolSculpting and have added CoolTone to

their practices, can offer patients the benefit of two proven, FDA-cleared

procedures from a single trusted company: CoolSculpting for fat reduction and

CoolTone for muscle conditioning. The option to purchase the products together,

along with the individual merits of CoolSculpting and of CoolTone, has led to

increased success for CoolSculpting and strong early success for CoolTone.

BTL Tries To Catch Up Through False Advertising

      16.   BTL was late to the body contouring space, announcing the launch of

its Vanquish Me device in 2013, three years after CoolSculpting was launched. In
                                       8
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 9 of 41 PageID #: 255




2018, in another attempt to better compete with Zeltiq, BTL launched its Emsculpt

product. The FDA clearances for Emsculpt are strictly limited to the toning and

strengthening of certain specific muscle areas.        Yet to catch up to Zeltiq’s

commercial success, BTL has regularly misstated and overstated what Emsculpt

does and what it is approved to do. The false claims by BTL are directed both to

HCPs and to patients.       BTL’s unlawful advertising falls into three distinct

categories:   False claims regarding Emsculpt’s technical specifications, false

claims of fat reduction and false claims of health and athletic improvements.

BTL Falsely Links Emsculpt’s Technical Specifications To Efficacy Benefits

      17.     When Zeltiq advertises the magnetic intensity of CoolTone, its policy

is to follow three important limitations.

      18.     First, Zeltiq’s policy is to not advertise any specific linkage between

magnetic intensity (or other technical specifications) and patient efficacy.

      19.     Second, Zeltiq advertises technical specifications, such as magnetic

intensity, to HCPs who have medical and scientific training, but not to patients.

For example, Zeltiq makes no reference to “50% greater magnetic intensity” on the

patient-facing website at https://www.coolscultping.com/cooltone.

      20.     Third, when the magnetic intensity claim is made to HCPs, Zeltiq’s

policy is to include a clear disclaimer that the clinical significance of CoolTone’s

greater magnetic intensity has not been established.
                                         9
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 10 of 41 PageID #: 256




      21.      BTL recklessly disregards all of these important limitations in its

advertising for Emsculpt. Instead, BTL explicitly and falsely equates technical

characteristics of Emsculpt with improved patient outcomes, both in claims

directed to HCPs and in claims directed to patients, without appropriate

disclaimers.

      22.      As one BTL advertisement directed to doctors states: “Double power

within one:        DoubleCoreTM #Emsculpt applicators.      Double winding coil

architecture, designed to deliver higher output in larger spot size which enhances

the ability to achieve sufficient flux of the magnetic field in the tissue. Simply

speaking, deeper layers get treated with more energy for better and faster results.

Dig in to bring your practice on top, with #Emsculpt.”

      23.      This claim by BTL explicitly and falsely ties “higher output”

(explained in a footnote as Emsculpt’s “Magnetic Field Intensity”) to “better and

faster results.”     The references to “more,” “higher,” “better” and “faster”

unmistakably are comparisons to CoolTone: As BTL asserts in its own complaint

(Complaint ¶¶ 44, 46, 83), Emsculpt and CoolTone are the only two major

competitors in MMS medical aesthetics products. Simply put, BTL itself does

exactly what it falsely accuses Zeltiq of doing: It explicitly connects magnetic




                                         10
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 11 of 41 PageID #: 257




intensity with clinical efficacy – “better and faster results” – despite the lack of any

cited proof or FDA approval, for that purported connection.

      24.    Likewise, BTL’s patient-facing Facebook page states that Emsculpt’s

“DoubleCore architecture allows delivering more energy into the deeper layers of

the tissue.” In that same Facebook post, BTL claims that “EMSCULPT Delivers

270% More Energy in ETA (Effective Treatment Area – Energy = Power x Area.”

These claims (and others like them) are obviously comparisons to CoolTone. They

obviously are meant to – and do – signal to consumers that the cited technical

specifications will lead directly to better results than are obtainable with CoolTone.

There is no basis in fact for these claims.


BTL Falsely Advertises Emsculpt With Respect To Fat Reduction

      25.    BTL is FDA-cleared for the strengthening, toning and firming of

muscles – and nothing else. BTL acknowledges as much in the fine print on the

Emsculpt website. There, under the heading “FDA Clearances,” BTL says:

      Emsculpt® is intended for improvement of abdominal tone,
      strengthening of the abdominal muscles, development of firmer
      abdomen. Strengthening, toning, and firming of buttocks, thighs, and
      calves. Improvement of muscle tone and firmness, for strengthening
      muscles in arms.

Notably absent is any reference to the reduction of fat as an FDA-approved use or

a scientifically supported use.

                                          11
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 12 of 41 PageID #: 258




      26.    Zeltiq offers FDA-approved treatments for both fat (CoolSculpting)

and muscle (CoolTone). The many HCPs who offer both CoolSculpting and

CoolTone therefore can provide “one-stop shopping” to the many patients looking

to treat both fat and muscle.

      27.    To attempt to compete with Zeltiq’s increasingly successful

CoolSculpting and CoolTone products, BTL has falsely promoted Emsculpt as a

single device capable of treating both muscle and fat.         The advertising for

Emsculpt mixes and matches references to FDA-approved and unapproved uses in

a way that is plainly intended to, and does, confuse the consumer into thinking that

Emsculpt is FDA-approved both for treatment of fat and treatment of muscle. For

example, BTL’s patient-facing Facebook page for Emsculpt states (emphasis

added):

      EMSCULPT builds muscle and kills fat cells. Coolsculpting covers
      a much smaller area in each treatment session than EMSCULPT.
      EMSCULPT actually increases overall basal metabolic rate by
      increasing muscle mass. Coolsculpting does not.       Both [the
      EMSCULPT and CoolSculpting] devices are FDA cleared devices.
      28.    In addition, on the patient-directed portion of the Emsculpt website,

BTL displays the below images that show both a clear increase in size of the red

layer of muscle tissue and a clear reduction in size of the yellow layer of fat after

treatment with Emsculpt. The clear purpose and effect of the images is to falsely


                                         12
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 13 of 41 PageID #: 259




communicate to patients that Emsculpt has the same degree of regulatory approval,

and efficacy, with respect to both muscle and fat.




      29.    BTL not only makes false claims with regard to FDA recognition of

Emsculpt’s purported fat-reducing capacity, but also lacks any reliable

substantiation for the underlying claims of fat reduction.     BTL has widely

broadcast the claim that Emsculpt causes a 19% reduction in fat. For example, in

what is, on information and belief, an Emsculpt product brochure, BTL claims that

Emsculpt leads to a 19% reduction in fat, as depicted below.




                                         13
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 14 of 41 PageID #: 260




      30.    In that same product brochure, BTL touts that Emsculpt is “[t]he

world’s only procedure that simultaneously addresses both muscle & fat.” Further,

BTL claims that Emsculpt causes a “[c]ascaded apoptotic effect,” that leads to “fat

disruption,” as depicted below. These claims, and others like them by BTL, do not

have reliable scientific support.




      31.    As support for its fat reduction claims, BTL has cited to studies that

do not, in fact, provide reliable scientific support. BTL points in one instance to a

study where the sample size consisted of two subjects and the two subjects were

pigs rather than people.     BTL also cites to other studies that, while at least

involving human subjects, have other flaws including limited sample sizes and

high coefficients of variation that render their results questionable at best. BTL
                                         14
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 15 of 41 PageID #: 261




has published no reliable study and, on information and belief, lacks any such

study that could provide the legally required support for its false and misleading

claims that Emsculpt reduces fat.

BTL Falsely Touts Emsculpt’s Athletic Performance Benefits
And Its Applicability To “All Patients”

      32.    BTL makes a remarkable series of claims for what Emsculpt will do

for patients in their athletic lives – claims that are patently false and, indeed,

nothing short of outrageous. In one ad, BTL states:

      More than 14k individuals will complete the LA marathon next
      month. To gain a last minute edge for a better time, or simply ensure
      you complete the marathon, discover #EMSCULPT. Emsculpt is a
      form of core conditioning that reduces the chances of all sorts of
      injuries as well as improves stability and balance.

Emsculpt is not indicated for improved race times for runners, nor has it been

proven as any form of marathon training.         Emsculpt is not “a form of core

conditioning.” As the Mayo Clinic notes (https://www.mayoclinic.org/healthy-

lifestyle/fitness/in-depth/core-exercises/art-20044751), core exercises are those

that “train the muscles in your pelvis, lower back, hips and abdomen to work in

harmony. . . . Any exercise that involves the use of your abdominal and back

muscles in coordinated fashion counts as a core exercise.” Emsculpt does none of

these things. Emsculpt has not been proven to “reduce[] the chances of all sorts of

injuries,” nor to “improve[] stability and balance.”

                                         15
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 16 of 41 PageID #: 262




      33.    Similarly, on its Facebook page, BTL states:

      EMSCULPT can be utilized for many reasons beyond aesthetics, such
      as for the treatment of low back pain, balance issues, to improve your
      golf game & any other issues that may benefit from improved core
      strength.

These claims too are, in a word, nonsense. Emsculpt is not indicated, FDA-

cleared or -approved or proven to reduce low back pain, to improve one’s golf

game or (yet again) to improve balance or improve core strength generally.

      34.    BTL falsely touts Emsculpt as a substitute for exercise rather than (as

would be accurate) a supplement to exercise. A patient testimonial in one of

BTL’s own promotional videos for Emsculpt states:

      You’re laying there and it feels like you’re doing a thousand crunches
      . . . By the time you drive to a gym, get undressed, do your workout –
      what are you doing to get these results? Stairstepper, lunges, squats,
      bands, TRX, running, cardio, diet – everything into that, you’re given
      [with Emsculpt] at 30 minutes, 2 days a week for 2 weeks.

These claims are nonsense too. No body-contouring medical procedure can take

the place of regular exercise and a healthy diet. Emsculpt is not indicated, FDA-

cleared or -approved or proven to simulate 1,000 crunches, nor to take the place of

any or all of the referenced exercises.

      35.    The false claims promoted by BTL do not just come out of the mouths

of patients, but also the mouths of doctors. In a BTL promotional video for

Emsculpt, one doctor states: “I think almost every patient will need this device

                                          16
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 17 of 41 PageID #: 263




post [liposuction] procedure because it’ll really finish the job.” This claim too is

patently false. BTL is not indicated, FDA-cleared or -approved, or proven as a

post-liposuction treatment, much less as aftercare for “almost every patient” who

has liposuction.

      36.    Another doctor states in the same video: “This is a device that fits all

patients, whether they have just a little bit of fat or they need to improve their tone

or their shape; it covers everything.” This aggressive medical marketing of off-

label usage for fat reduction contributes to BTL’s campaign of blurring the

distinctions between which uses of Emsculpt are FDA-cleared and which are not.

      37.    The claim of suitability for “all patients,” like the claim of suitability

for “almost every [post liposuction] patient,” falsely disregards the substantial

contraindications for Emsculpt. As one of BTL’s own partner medical practices

states (https://artofskinmd.com/cosmetic-procedures/body-contouring/emsculpt/):

      Who is a poor candidate for EMSCULPT? Are there
      contraindications?

      Patients with significant fat stores may not be ideal candidates for
      EMSCULPT.          The HIFEM (High Intensity Focused Electro
      Magnetic) energy used to power EMSCULPT penetrates to about 7
      cm. Those with thicker fat stores may not get as significant of muscle
      contraction, resulting in less results following treatment.

      Pregnant and nursing females should not undergo treatment with
      EMSCULPT.


                                          17
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 18 of 41 PageID #: 264




      Women who are close to menstruation may find that it comes sooner
      or cramping is increased/intensified with EMSCULPT treatments,
      therefore we recommend not undergoing treatment during this time of
      the month.

      Possible contraindications to treatment include the following: Metal or
      electronic implants in the treatment area; Cardiac pacemakers;
      Implanted defibrillators; Implanted neurostimulators; Drug pumps;
      Malignant tumor; Hemorrhagic conditions; Epilepsy; Recent surgical
      procedures [presumably including liposuction].

These contraindications render BTL’s claims that Emsculpt is suitable for

“all” patients, or “almost every” liposuction patient, false and misleading.

                           FIRST CAUSE OF ACTION

   False Advertising In Violation Of Lanham Act § 43(a)(1)(B), 15 U.S.C. §
                                1125(a)(1)(A)
      Zeltiq repeats and incorporates by reference the allegations in the paragraphs

above, as though fully set forth herein.

      38.    BTL’s commercial advertising and promotional claims described

above are false or misleading descriptions of fact, or false or misleading

representations of fact, made in interstate commerce, that misrepresent the nature,

characteristics and qualities of BTL’s and Zeltiq’s products in advertising and

promotion, and that both deceive and have the capacity to deceive a substantial

segment of relevant consumers and potential consumers for the parties’ respective

products.



                                           18
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 19 of 41 PageID #: 265




      39.    These claims violate Section 43(a) of the Lanham Act, which provides

in relevant part that a “person who, or in connection with any goods or services . . .

uses in commerce any . . . false or misleading description of fact or misleading

representation of fact, which . . . in commercial advertising or promotion,

misrepresents the nature, characteristics, qualities, or geographic origin of his or

her or another person’s goods, services, or commercial activities, shall be liable to

a civil action by any person who believes that he or she is likely to be damaged by

such act.”

      40.    BTL’s commercial advertising and promotional claims actually

deceived or have the tendency to deceive a substantial segment of BTL’s audience,

and BTL’s deception is material in that it is likely to influence purchasing

decisions.

      41.    BTL’s commercial advertising and promotional claims have caused

and are likely to cause damage to Zeltiq and the public and, unless restrained, will

further damage Zeltiq and the public.

      42.    BTL’s commercial advertising and promotional claims are causing

immediate and irreparable competitive and commercial injury to Zeltiq, and to its

goodwill and its reputation, that affects its ability to compete in the marketplace,

and will continue to cause such injury unless enjoined by this Court.


                                         19
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 20 of 41 PageID #: 266




      43.    On information and belief, BTL’s acts of false advertising are willful,

deliberate, and in bad faith.

      44.    Zeltiq has no adequate remedy at law.

      45.    Zeltiq is entitled to injunctive relief and to recover up to three times

its actual damages and/or an award of BTL’s profits, as well as costs and Zeltiq’s

reasonable attorneys’ fees under 15 U.S.C. §§ 1116 and 1117.

                          SECOND CAUSE OF ACTION

Unfair Trade Practices In Violation Of Delaware’s Uniform Deceptive Trade
                      Practices Act (6 Del. C. § 2532)

      Zeltiq repeats and incorporates by reference the allegations in the paragraphs

above, as though fully set forth herein.

      46.    BTL’s commercial advertising and promotional claims described

above are false, misleading and deceptive advertising claims concerning the sale of

the Emsculpt product.

      47.    BTL’s commercial advertising and promotional claims described

above are false and misleading representations of fact that disparage Zeltiq’s

CoolTone product.



      [remainder of page intentionally left blank]



                                           20
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 21 of 41 PageID #: 267




                       ZELTIQ’S PRAYER FOR RELIEF

      WHEREFORE, Zeltiq respectfully requests that the Court:

      1.     Enter judgment in favor of Zeltiq on all counts of the Complaint and

on Zeltiq’s Counterclaims;

      2.     Enter an order permanently enjoining Counter-Claim Defendant BTL,

its agents, servants, employees, attorneys, successors and assigns, and all others in

active concert or participation with them, from directly or indirectly falsely or

misleadingly advertising or promoting Emsculpt;

      3.     Enter an order requiring that BTL take corrective action to correct

any erroneous impression persons may have derived concerning the qualities of the

Emsculpt product, the efficacy of the Emsculpt product, and the relative efficacy of

the Emsculpt product as compared to that of competitors, including without

limitation, the placement of corrective advertising;

      4.     Enter an order requiring BTL pay Zeltiq damages in an amount

sufficient to compensate Plaintiff for injury it has sustained as a consequence of

BTL’s unlawful acts;

      5.     Enter an order requiring BTL pay Zeltiq damages in the amount of

Zeltiq’s actual and consequential damages resulting from BTL’s false and

misleading advertisements and marketing and unfair competition pursuant to the

Lanham Act (15 U.S.C. § 1117(a)) and the DTPA (6 Del. C. § 2533);
                                      21
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 22 of 41 PageID #: 268




      6.    Enter an order finding that this is an exceptional case and requiring

BTL to pay Zeltiq additional damages equal to three times the actual damages

awarded Zeltiq pursuant to the Lanham Act (15 U.S.C. § 1117(a));

      7.    Enter an order finding that this case is an exceptional case and

requiring BTL to pay all of Zeltiq’s litigation expenses, including reasonable

attorneys’ fees and the cost of this action, pursuant to the Lanham Act (15 U.S.C. §

1117), 17 U.S.C. § 505, the DTPA (6 Del. C. § 2533), and other applicable laws;

and

      8.    Grant Zeltiq such other relief as the Court may deem just and proper.



      [remainder of page intentionally left blank]




                                        22
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 23 of 41 PageID #: 269




                                     ANSWER

                               GENERAL DENIAL

        Except as otherwise expressly admitted herein, Zeltiq denies each and every

allegation contained in the Complaint, including, without limitation, any

allegations contained in the preamble, headings, subheadings, footnotes or exhibits

of the Complaint, and specifically denies any liability to BTL. Pursuant to Rule

8(b) of the Federal Rules of Civil Procedure, allegations in the Complaint to which

no responsive pleading is required shall be considered denied. Zeltiq expressly

reserves the right to seek to amend and/or supplement this Answer as may be

necessary.


                RESPONSES TO PLAINTIFF’S ALLEGATIONS

        1.    Deny, except admit that BTL purports to bring this case as a civil

action under the Lanham Act (15 U.S.C. § 1125(a)) and Delaware’s Uniform

Deceptive Trade Practices Act (6 Del. C. § 2532).

        2.    Deny having knowledge or information sufficient to form a belief as

to the truth of the allegations, except admit that the launch of CoolTone was

publicly announced in June 2019, Zeltiq began accepting orders for CoolTone in

June 2019, and that the CoolTone device became available to HCPs in December

2019.


                                         23
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 24 of 41 PageID #: 270




      3.     Deny, except admit that advertising for CoolTone began in June 2019,

prior to the commercial availability of the device, and refer to the advertising for

its content, which speaks for itself.

      4.     Deny, except admit that Zeltiq began accepting orders for CoolTone

in June 2019, and that the CoolTone device became available to HCPs in

December 2019.

      5.     Deny.

      6.     Deny, except admit that Zeltiq supplies covers, a/k/a bonnets, for

CoolTone applicators and instructs clinicians to use either the bonnet or the

patient’s clothing as a barrier between the applicator and the skin. Aver that the

purpose of the bonnet is to avoid having non-biocompatible materials, i.e., the

surface of the applicator, come into contact with patients’ skin; deny in particular

that the purpose of the applicator is to avoid burning patients.

      7.     Deny.

      8.     Deny.

      9.     Deny, and refer to the contents of Zeltiq’s advertising for CoolTone,

which speak for themselves and include a clear statement that the clinical

significance of the magnetic intensity has not been established; except, deny

having knowledge or information sufficient to form a belief as to the truth of


                                          24
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 25 of 41 PageID #: 271




BTL’s allegations regarding the results of its own testing, and admit that the higher

the induced electrical current, the stronger the muscle contraction, and that induced

electrical current is proportional to the rate of change of magnetic flux density of

the generated magnetic pulses, so the faster the rate of change of the pulses’

magnetic flux density, the more electrical current is induced in the patient’s target

tissue.

          10.   Deny, and refer to the contents of Zeltiq’s advertising for CoolTone,

which speak for themselves and include a clear statement that the clinical

significance of the magnetic intensity has not been established.

          11.   Deny, and refer to the letters identified in paragraph 11, the contents

of which speak for themselves.

          12.   Deny.

          13.   Deny having knowledge or information sufficient to form a belief as

to the truth of the allegations.

          14.   Refer to the separate motion to dismiss filed by Allergan plc for its

contents, which speak for themselves.

          15.   Refer to the separate motion to dismiss filed by Allergan USA, Inc.

for its contents, which speak for themselves.




                                           25
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 26 of 41 PageID #: 272




        16.   Refer to the separate motion to dismiss filed by Allergan, Inc. for its

contents, which speak for themselves.

        17.   Deny, except admit that Zeltiq was acquired in 2017 and exists as an

indirect, wholly-owned subsidiary of Allergan plc.

        18-24.      These paragraphs state legal conclusions as to which no

response is required. To the extent these paragraphs require a response, deny as to

Zeltiq, except admit that Zeltiq is subject to personal jurisdiction and venue in this

District.

        25.   Deny, and refer to the referenced exhibit for its full contents, which

speak for themselves, except admit that BTL is and has been a company in the

aesthetics space, including in the United States for approximately 10 years or

more.

        26.   Deny, and refer to the referenced exhibit for its full contents, which

speak for themselves, except admit that BTL is and has been a company in the

aesthetics space, including in the United States for approximately 10 years or

more.

        27.   Deny, except admit that BTL markets devices, including Emsculpt, in

the United States, and refer to the FDA clearances for Emsculpt for their full

contents, which speak for themselves.


                                         26
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 27 of 41 PageID #: 273




      28.   Deny, except admit that BTL markets devices, including Emsculpt, in

the United States, and refer to the FDA clearances for Emsculpt for their full

contents, which speak for themselves.

      29.   Deny, and refer to the referenced exhibit for its full contents, which

speak for themselves, except admit that BTL markets different applicators for

Emsculpt to be used on different areas of the body.

      30.   Deny, and refer to the referenced exhibits for their full contents,

which speak for themselves, and aver that the cited references to Emsculpt as

“[taking] the aesthetics industry by storm,” having “transformed treatment

protocols” and being “revolutionary” all come from BTL’s own press releases.

      31.   Deny, and refer to the referenced exhibits for their full contents,

which speak for themselves.

      32.   Deny, and refer to the referenced FDA clearances for their full

contents, which speak for themselves.

      33.   Deny, except admit that the acquisition of Zeltiq was completed in

2017, and refer to the press release describing the acquisition, the contents of

which speak for themselves.

      34.   Deny, and refer to the CoolTone website for the full contents thereof,

which speak for themselves.


                                        27
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 28 of 41 PageID #: 274




      35.   Deny, and refer to the referenced exhibit for the full contents thereof,

which speak for themselves.

      36.   Deny, and refer to the CoolTone user manual for the full contents

thereof, which speak for themselves.

      37.   Deny.

      38.   Deny, except admit that the two applicators included in Zeltiq’s

CoolTone product are the same size and shape; the size and shape of the

applicators to be used do not change based on the target treatment area.

      39.   Admit.

      40.   Deny, and refer to the June 24, 2019 press release, the contents of

which speak for themselves.

      41.   Deny.

      42.   Deny, except admit that, like Emsculpt, CoolTone was approved

through the 510(k) submission for the clearance of CoolTone, and refer to the

510(k) submission for the full contents thereof, which speak for themselves, and

refer to the full contents of the FDA’s documentation for the 510(k) process, which

speak for themselves.

      43.   Deny, and refer to the full contents of Exhibits 10 and 12, which

speak for themselves.


                                        28
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 29 of 41 PageID #: 275




      44.     Deny, and refer to the full contents of Exhibit 15, which speak for

themselves, except admit that Emsculpt is CoolTone’s principal competitor and is

the only other device on the market used to tone the abdomen, buttocks and legs.

      45.     Deny, and refer to the full contents of Exhibits 10 and 12, which

speak for themselves.

      46.     Deny, and refer to the full contents of Exhibit 16, which speak for

themselves.

      47.     Deny, and refer to the full contents of Exhibits 16 and 17, which

speak for themselves.

      48.     Deny, and refer to the full contents of the subject video chat, which

speak for themselves.

      49.     Deny having knowledge and information sufficient to form a belief as

to the truth of the allegations, except refer to the full contents of the subject press

releases, which speak for themselves.

      50.     Deny, except admit that greater magnetic intensity alone has not been

proven to result in better clinical efficacy, as noted in the prominent disclaimer in

Zeltiq’s advertising of CoolTone to HCPs.

      51.     To the extent the allegations contained in paragraph 51 state a legal

conclusion, no response is required. To the extent that a response is required,


                                          29
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 30 of 41 PageID #: 276




deny, except admit that Zeltiq sells the CoolTone product to physicians in many

states, including Delaware and Pennsylvania, and refer to the full contents of the

referenced websites, which speak for themselves.

      52.    Deny, and refer to the full contents of the subject advertisement,

which speak for themselves.

      53.    Deny, except admit that clinicians are instructed that either a bonnet

over the CoolTone applicator, or the patient’s clothing, should separate the

applicator surface from the patient’s skin during patient treatment; deny, except

note that the allegations of this paragraph appear to be based on testing conducted

by BTL, about which no information has been provided to Zeltiq beyond the self-

serving summaries in BTL’s complaint; deny having knowledge or information

regarding the nature or results of such testing.          Zeltiq will provide further

information about the nature of the testing conducted for CoolTone once an

appropriate protective order is in place in this litigation.

      54.    Deny having knowledge or information regarding the nature or results

of testing conducted by BTL.

      55.    Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided




                                           30
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 31 of 41 PageID #: 277




to Zeltiq beyond the self-serving summaries in BTL’s complaint; deny having

knowledge or information regarding the nature or results of such testing.

      56.    Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing. Zeltiq

will provide further information about the nature of the testing conducted for

CoolTone once an appropriate protective order is in place in this litigation.

      57.    Deny, and refer to the subject CoolTone marketing materials and

instructions for their full contents, which speak for themselves, except admit that

clinicians are instructed that either the bonnet or the patient’s clothing should

separate the patient’s skin from the surface of the CoolTone applicator.

      58.    Deny, and refer to the full contents of Zeltiq’s claims for CoolTone,

which speak for themselves, except note that the allegations of this paragraph

appear to be based on testing conducted by BTL, about which no information has

been provided to Zeltiq beyond the self-serving summaries in the Complaint; deny

having knowledge or information regarding the nature or results of such testing.

      59.    Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided


                                         31
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 32 of 41 PageID #: 278




to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      60.   Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      61.   Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      62.   Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      63.   Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.




                                        32
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 33 of 41 PageID #: 279




      64.   Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      65.   Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      66.   Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      67.   Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      68.   Deny, and refer to the companies’ respective FDA clearances for their

full contents, which speak for themselves.

      69.   Admit.


                                        33
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 34 of 41 PageID #: 280




      70.    As to the first sentence, deny. As to the remaining sentences, admit.

      71.    As to the first sentence, deny and refer to the full contents of

salesforce communications, which speak for themselves.          As to the second

sentence, admit.

      72.    Deny, and refer to the full contents of the subject advertising, which

speak for themselves.

      73.    Deny, except note that the allegations of this paragraph appear to be

based on patient reports to BTL and testing conducted by BTL, about which no

information has been provided to Zeltiq beyond the self-serving summaries in the

Complaint; deny having knowledge or information regarding the nature or results

of such reports or testing.

      74.    Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      75.    Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.


                                        34
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 35 of 41 PageID #: 281




      76.    Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      77.    Deny, except note that the allegations of this paragraph appear to be

based on testing conducted by BTL, about which no information has been provided

to Zeltiq beyond the self-serving summaries in the Complaint; deny having

knowledge or information regarding the nature or results of such testing.

      78.    Deny.

      79.    This paragraph states a legal conclusion, as to which no response is

required. To the extent that a response is required, deny.

      80.    Deny, except admit that FDA clearance for CoolTone was received in

June 2019, and that Zeltiq took orders for CoolTone before the device became

available in December 2019.

      81.    Deny, and refer to the subject websites for their full contents, which

speak for themselves.

      82.    Deny, and refer to the subject websites for their full contents, which

speak for themselves.

      83.    Deny, except admit as to BTL and Zeltiq.


                                         35
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 36 of 41 PageID #: 282




      84.    Deny, except admit as to BTL and Zeltiq.

      85.    Deny, and refer to the subject websites for their full contents, which

speak for themselves, except admit that Zeltiq, as part of the Allergan family of

companies, has a strong history and reputation in the aesthetics field that influences

customer purchase decisions.

      86.    Deny.

      87.    Deny.

      88.    Deny.

      89.    Deny.

      90.    Deny.

      91.    Zeltiq repeats and re-alleges each of its responses to paragraphs 1-90

as though fully set forth herein.

      92.    Deny, and refer to the referenced exhibits for their full contents,

which speak for themselves.

      93.    Deny.

      94.    Deny.

      95.    This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.




                                         36
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 37 of 41 PageID #: 283




      96.    This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny, except admit that Zeltiq has

sold CoolTone in multiple states, including Delaware.

      97.    This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      98.    This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      99.    This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      100. Zeltiq repeats and re-alleges each of its responses to paragraphs 1-99

as though fully set forth herein.

      101. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny, and refer to Delaware’s

DTPA and the cited case for the full contents thereof.

      102. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      103. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny, and refer to the referenced

exhibits for their full contents, which speak for themselves.


                                         37
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 38 of 41 PageID #: 284




      104. Deny.

      105. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      106. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      107. Deny, except, as to Zeltiq, admit.

      108. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      109. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      110. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      111. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      112. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

      113. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.




                                        38
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 39 of 41 PageID #: 285




      114. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny.

                      ANSWER TO PRAYER FOR RELIEF

      115. This paragraph states a legal conclusion as to which no response is

required. To the extent a response is required, deny that BTL is entitled to the

relief requested, or to any other relief.

                            AFFIRMATIVE DEFENSES

      Zeltiq sets forth below affirmative defenses. Each affirmative defense is

asserted as to all claims asserted against Zeltiq in the Complaint. By setting forth

these defenses, Zeltiq does not assume the burden of proving any fact, issue or

element of a claim where such burden properly belongs to BTL. Zeltiq does not in

any way waive or limit any defenses which are or may be raised by its denials and

averments. These defenses are pled in the alternative, to preserve the rights of

Zeltiq to assert such defenses and are without prejudice to the ability of Zeltiq to

raise other and further defenses.

      1.     BTL’s claims are barred, in whole or in part, for failure to state a

claim upon which relief can be granted.

      2.     BTL’s claims are barred because it has suffered no harm or damages.




                                            39
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 40 of 41 PageID #: 286




      3.    BTL’s claims are barred because the referenced advertising by Zeltiq

was not the cause, legal or proximate, of BTL’s alleged injuries, to the extent that

BTL suffered any injuries.

      4.    BTL’s claims are barred, in whole or in part, because BTL failed to

mitigate damages, to the extent that BTL suffered any damages.

      5.    BTL’s claims are barred, in whole or in part, by the doctrines of

waiver and/or estoppel.

      6.    BTL’s claims are barred, in whole or in part, by the doctrine of

unclean hands.

      7.    Zeltiq reserves the right to assert additional affirmative defenses,

based upon further investigation and discovery.



       [signature page follows]




                                        40
Case 1:20-cv-00239-CFC Document 15 Filed 04/20/20 Page 41 of 41 PageID #: 287




Dated: April 20, 2020                  Respectfully submitted,

                                       REED SMITH LLP
OF COUNSEL:
                                       /s/ Brian M. Rostocki
DEBEVOISE & PLIMPTON LLP               Brian M. Rostocki (No. 4599)
Jeremy Feigelson (admitted pro         Alexandria P. Murphy (No. 6686)
  hac vice)                            1201 N. Market Street, Suite 1500
Kathryn C. Saba (admitted pro          Wilmington, DE 19801
  hac vice)                            (302) 778-7500
919 Third Avenue                       brostocki@reedsmith.com
New York, NY 10022                     amurphy@reedsmith.com
(212) 909-6000
jfeigels@debevoise.com                 Attorneys for Defendant and
ksaba@debevoise.com                    Counterclaimant Zeltiq Aesthetics, Inc.




                                     41
